 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                                Case No. 1:19-cv-00682-SKO (PC)
10    RODNEY C. BUCKLEY, Jr.,
                                                ORDER TO SHOW CAUSE WHY THE CASE
11                       Plaintiff,             SHOULD NOT BE DISMISSED BECAUSE OF
                                                PLAINTIFF’S UNTRUE ALLEGATION OF
12           v.                                 POVERTY IN FILING FOR IN FORMA
                                                PAUPERIS STATUS
13    PARKS, et al.,
                                                (Doc. 2)
14                       Defendants.
                                                21-DAY RESPONSE DEADLINE
15

16
            Plaintiff, Rodney C. Buckley, Jr., is a state prisoner proceeding pro se in this action
17
     pursuant to 42 U.S.C. § 1983. On May 14, 2019, Plaintiff filed this civil rights action along with
18
     a motion to proceed in forma pauperis. Plaintiff included a report of activity in his inmate trust
19
     account for the six months before initiating this action with his in forma pauperis application.
20
     (Doc. 2.) The report indicates that over the last six months, Plaintiff received an average of
21
     $264.59 each month. (Id.) Overall, Plaintiff received income totaling $1,587.56 in the six
22
     months prior to filing this action. (Id.) The report also shows that during that same time, Plaintiff
23
     spent nearly that entire sum, for an average of $248.29 each month. (Id.)
24
            Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
25
     116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.
26
     DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must be
27
     employed to assure that federal funds are not squandered to underwrite, at public expense, either
28


                                                      1
 1   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

 2   part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD), 2015

 3   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586 F.

 4   Supp. 848, 850 (D.R.I. 1984)). A party need not be completely destitute to proceed in forma

 5   pauperis. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). However,

 6   “[i]f an applicant has the wherewithal to pay court costs, or some part thereof, without depriving

 7   himself and his dependents (if any there be) of the necessities of life, then he should be required,

 8   in the First Circuit’s phrase, to ‘put his money where his mouth is.’” Williams v. Latins, 877 F.2d

 9   65 (9th Cir. 1989). The court is required to “dismiss the case at any time if the court determines

10   the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

11          In sum, to proceed in forma pauperis, a plaintiff need not demonstrate that he is

12   completely destitute, but his poverty must prevent him from paying the filing fee and providing

13   his dependents with the necessities of life. See Adkins v. E.I. DuPont de Nemours & Co., 335

14   U.S. 331, 339-40 (1948). A “‘showing of something more than mere hardship must be made.’”

15   Nastrom v. New Century Mortg. Corp., No. 11-cv-1998, 2011 WL 7031499, at *1 (E.D. Cal. Dec.

16   7, 2011) (quoting Martin v. Gulf States Utilities Co., 221 F.Supp. 757, 759 (W.D. La.1963)),

17   report and recommendation adopted by, 2012 WL 116563 (E.D. Cal. Jan.12, 2012). Plaintiff is

18   currently incarcerated. Thus, the State of California is paying for Plaintiff’s daily necessities and

19   Plaintiff is likely not responsible for providing the necessities of life to any dependents. Williams,

20   877 F.2d 65.
            A district court is entitled to honor an inmate’s decision of other use of available funds
21
     which the inmate considered more worthwhile than payment of a federal court’s filing fee. See
22
     Olivares, at 112, (quoting Lumbert v. Illinois Department of Corrections, 827 F.2d 257, 260 (7th
23
     Cir. 1987) (Noting peanut and candy “comforts” purchased in the prison commissary; “If the
24
     inmate thinks a more worthwhile use of his funds would be to buy peanuts and candy ... than to
25
     file a civil rights suit, he has demonstrated an implied evaluation of the suit that the district court
26
     is entitled to honor.”).) Here, Plaintiff prioritized his own purchases over the obligation to pay
27
     the filing fee as he had several hundred dollars at his disposal in the months before he filed this
28


                                                        2
 1   action. Rather than pay the filing fee for this action, Plaintiff appears to have spent the money for

 2   his own comforts.

 3            The determination whether a party can proceed in forma pauperis is a “matter within the

 4   discretion of the trial court and in civil actions for damages should be allowed only in exceptional

 5   circumstances.” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963); see also Franklin v.

 6   Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“court permission to proceed in forma pauperis is

 7   itself a matter of privilege and not right; denial of in forma pauperis status does not violate the

 8   applicant’s right to due process”).

 9            Accordingly, it is HEREBY ORDERD that within 21 days of the date of service of this

10   order, Plaintiff show cause why his in forma pauperis status should not be denied and this action

11   dismissed without prejudice to refiling with prepayment of the filing fee.

12
     IT IS SO ORDERED.
13

14   Dated:     May 24, 2019                                       /s/   Sheila K. Oberto                  .
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       3
